Name: Commission Delegated Regulation (EU) 2018/173 of 29 November 2017 amending Regulation (EU) 2015/936 of the European Parliament and of the Council as regards updating the Combined Nomenclature codes listed in Annex I to that Regulation
 Type: Delegated Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 6.2.2018 EN Official Journal of the European Union L 32/12 COMMISSION DELEGATED REGULATION (EU) 2018/173 of 29 November 2017 amending Regulation (EU) 2015/936 of the European Parliament and of the Council as regards updating the Combined Nomenclature codes listed in Annex I to that Regulation THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2015/936 of the European Parliament and of the Council of 9 June 2015 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Union import rules (1), and in particular Article 35 thereof, Whereas: (1) Common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Union import rules are laid down in Regulation (EU) 2015/936. Annex I to that Regulation determines the textile products referred to in Article 1 by listing the relevant Combined Nomenclature codes. (2) Council Regulation (EEC) No 2658/87 (2) set up the Combined Nomenclature. Annex I to that Regulation is updated every year and published as a stand-alone Implementing Regulation to align the Combined Nomenclature with the possible changes adopted by the Word Customs Organisation with regard to the Harmonised System nomenclature or within the framework of the World Trade Organisation with regard to conventional duty rates. (3) On 6 October 2016 the Commission adopted Implementing Regulation (EU) 2016/1821 (3), which modified the nomenclature of some products covered by Annex I to Regulation (EU) 2015/936. (4) In order to align Regulation (EU) 2015/936 with Implementing Regulation (EU) 2016/1821, Annex I to Regulation (EU) 2015/936 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) 2015/936 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 160, 25.6.2015, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (3) Commission Implementing Regulation (EU) 2016/1821 of 6 October 2016 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 294, 28.10.2016, p. 1). ANNEX In Annex I, Section A is replaced by the following: A. TEXTILE PRODUCTS REFERRED TO IN ARTICLE 1 1. Without prejudice to the rules for the interpretation of the Combined Nomenclature (CN), the wording of the description of goods is considered to be of indicative value only since the products covered by each category are determined, within this Annex, by CN codes. Where there is an ex  symbol in front of a CN code, the products covered in each category are determined by the scope of the CN code and by that of the corresponding description. 2. Garments which are not recognisable as being garments for men or boys or as being garments for women or girls are classified with the latter. 3. Where the expression babies' garments  is used, this is meant to cover garments up to and including commercial size 86. Category Description CN code 2017 Table of equivalence pieces/kg g/piece GROUP I A 1 Cotton yarn, not put up for retail sale 5204 11 00 , 5204 19 00 , 5205 11 00 , 5205 12 00 , 5205 13 00 , 5205 14 00 , 5205 15 10 , 5205 15 90 , 5205 21 00 , 5205 22 00 , 5205 23 00 , 5205 24 00 , 5205 26 00 , 5205 27 00 , 5205 28 00 , 5205 31 00 , 5205 32 00 , 5205 33 00 , 5205 34 00 , 5205 35 00 , 5205 41 00 , 5205 42 00 , 5205 43 00 , 5205 44 00 , 5205 46 00 , 5205 47 00 , 5205 48 00 , 5206 11 00 , 5206 12 00 , 5206 13 00 , 5206 14 00 , 5206 15 00 , 5206 21 00 , 5206 22 00 , 5206 23 00 , 5206 24 00 , 5206 25 00 , 5206 31 00 , 5206 32 00 , 5206 33 00 , 5206 34 00 , 5206 35 00 , 5206 41 00 , 5206 42 00 , 5206 43 00 , 5206 44 00 , 5206 45 00 , ex 5604 90 90 2 Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics 5208 11 10 , 5208 11 90 , 5208 12 16 , 5208 12 19 , 5208 12 96 , 5208 12 99 , 5208 13 00 , 5208 19 00 , 5208 21 10 , 5208 21 90 , 5208 22 16 , 5208 22 19 , 5208 22 96 , 5208 22 99 , 5208 23 00 , 5208 29 00 , 5208 31 00 , 5208 32 16 , 5208 32 19 , 5208 32 96 , 5208 32 99 , 5208 33 00 , 5208 39 00 , 5208 41 00 , 5208 42 00 , 5208 43 00 , 5208 49 00 , 5208 51 00 , 5208 52 00 , 5208 59 10 , 5208 59 90 , 5209 11 00 , 5209 12 00 , 5209 19 00 , 5209 21 00 , 5209 22 00 , 5209 29 00 , 5209 31 00 , 5209 32 00 , 5209 39 00 , 5209 41 00 , 5209 42 00 , 5209 43 00 , 5209 49 00 , 5209 51 00 , 5209 52 00 , 5209 59 00 , 5210 11 00 , 5210 19 00 , 5210 21 00 , 5210 29 00 , 5210 31 00 , 5210 32 00 , 5210 39 00 , 5210 41 00 , 5210 49 00 , 5210 51 00 , 5210 59 00 , 5211 11 00 , 5211 12 00 , 5211 19 00 , 5211 20 00 , 5211 31 00 , 5211 32 00 , 5211 39 00 , 5211 41 00 , 5211 42 00 , 5211 43 00 , 5211 49 10 , 5211 49 90 , 5211 51 00 , 5211 52 00 , 5211 59 00 , 5212 11 10 , 5212 11 90 , 5212 12 10 , 5212 12 90 , 5212 13 10 , 5212 13 90 , 5212 14 10 , 5212 14 90 , 5212 15 10 , 5212 15 90 , 5212 21 10 , 5212 21 90 , 5212 22 10 , 5212 22 90 , 5212 23 10 , 5212 23 90 , 5212 24 10 , 5212 24 90 , 5212 25 10 , 5212 25 90 , ex 5811 00 00 , ex 6308 00 00 2 a) Of which: other than unbleached or bleached 5208 31 00 , 5208 32 16 , 5208 32 19 , 5208 32 96 , 5208 32 99 , 5208 33 00 , 5208 39 00 , 5208 41 00 , 5208 42 00 , 5208 43 00 , 5208 49 00 , 5208 51 00 , 5208 52 00 , 5208 59 10 , 5208 59 90 , 5209 31 00 , 5209 32 00 , 5209 39 00 , 5209 41 00 , 5209 42 00 , 5209 43 00 , 5209 49 00 , 5209 51 00 , 5209 52 00 , 5209 59 00 , 5210 31 00 , 5210 32 00 , 5210 39 00 , 5210 41 00 , 5210 49 00 , 5210 51 00 , 5210 59 00 , 5211 31 00 , 5211 32 00 , 5211 39 00 , 5211 41 00 , 5211 42 00 , 5211 43 00 , 5211 49 10 , 5211 49 90 , 5211 51 00 , 5211 52 00 , 5211 59 00 , 5212 13 10 , 5212 13 90 , 5212 14 10 , 5212 14 90 , 5212 15 10 , 5212 15 90 , 5212 23 10 , 5212 23 90 , 5212 24 10 , 5212 24 90 , 5212 25 10 , 5212 25 90 , ex 5811 00 00 , ex 6308 00 00 3 Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics 5512 11 00 , 5512 19 10 , 5512 19 90 , 5512 21 00 , 5512 29 10 , 5512 29 90 , 5512 91 00 , 5512 99 10 , 5512 99 90 , 5513 11 20 , 5513 11 90 , 5513 12 00 , 5513 13 00 , 5513 19 00 , 5513 21 00 , 5513 23 10 , 5513 23 90 , 5513 29 00 , 5513 31 00 , 5513 39 00 , 5513 41 00 , 5513 49 00 , 5514 11 00 , 5514 12 00 , 5514 19 10 , 5514 19 90 , 5514 21 00 , 5514 22 00 , 5514 23 00 , 5514 29 00 , 5514 30 10 , 5514 30 30 , 5514 30 50 , 5514 30 90 , 5514 41 00 , 5514 42 00 , 5514 43 00 , 5514 49 00 , 5515 11 10 , 5515 11 30 , 5515 11 90 , 5515 12 10 , 5515 12 30 , 5515 12 90 , 5515 13 11 , 5515 13 19 , 5515 13 91 , 5515 13 99 , 5515 19 10 , 5515 19 30 , 5515 19 90 , 5515 21 10 , 5515 21 30 , 5515 21 90 , 5515 22 11 , 5515 22 19 , 5515 22 91 , 5515 22 99 , 5515 29 00 , 5515 91 10 , 5515 91 30 , 5515 91 90 , 5515 99 20 , 5515 99 40 , 5515 99 80 , ex 5803 00 90 , ex 5905 00 70 , ex 6308 00 00 3 a) Of which: other than unbleached or bleached 5512 19 10 , 5512 19 90 , 5512 29 10 , 5512 29 90 , 5512 99 10 , 5512 99 90 , 5513 21 00 , 5513 23 10 , 5513 23 90 , 5513 29 00 , 5513 31 00 , 5513 39 00 , 5513 41 00 , 5513 49 00 , 5514 21 00 , 5514 22 00 , 5514 23 00 , 5514 29 00 , 5514 30 10 , 5514 30 30 , 5514 30 50 , 5514 30 90 , 5514 41 00 , 5514 42 00 , 5514 43 00 , 5514 49 00 , 5515 11 30 , 5515 11 90 , 5515 12 30 , 5515 12 90 , 5515 13 19 , 5515 13 99 , 5515 19 30 , 5515 19 90 , 5515 21 30 , 5515 21 90 , 5515 22 19 , 5515 22 99 , ex 5515 29 00 , 5515 91 30 , 5515 91 90 , 5515 99 40 , 5515 99 80 , ex 5803 00 90 , ex 5905 00 70 , ex 6308 00 00 GROUP I B 4 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 6,48 154 6105 10 00 , 6105 20 10 , 6105 20 90 , 6105 90 10 , 6105 90 90 , 6109 10 00 , 6109 90 20 , 6109 90 90 , 6110 20 10 , 6110 30 10   5 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (others than jackets and blazers), anoraks, wind-cheaters, waister jackets and the like, knitted or crocheted 4,53 221 ex 6101 90 80 , 6101 20 90 , 6101 30 90 , 6102 10 90 , 6102 20 90 , 6102 30 90 , 6110 11 10 , 6110 11 30 , 6110 11 90 , 6110 12 10 , 6110 12 90 , 6110 19 10 , 6110 19 90 , 6110 20 91 , 6110 20 99 , 6110 30 91 , 6110 30 99   6 Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks); women's or girls' woven trousers and slacks, of wool, of cotton or of man-made fibres; lower parts of track suits with lining, others than category 16 or 29, of cotton or of man-made fibres 1,76 568 6203 41 10 , 6203 41 90 , 6203 42 31 , 6203 42 33 , 6203 42 35 , 6203 42 90 , 6203 43 19 , 6203 43 90 , 6203 49 19 , 6203 49 50 , 6204 61 10 , 6204 62 31 , 6204 62 33 , 6204 62 39 , 6204 63 18 , 6204 69 18 , 6211 32 42 , 6211 33 42 , 6211 42 42 , 6211 43 42   7 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, of cotton or man-made fibres 5,55 180 6106 10 00 , 6106 20 00 , 6106 90 10 , 6206 20 00 , 6206 30 00 , 6206 40 00   8 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man-made fibres 4,60 217 ex 6205 90 80 , 6205 20 00 , 6205 30 00   GROUP II A 9 Terry towelling and similar woven terry fabrics of cotton; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven terry fabrics, of cotton 5802 11 00 , 5802 19 00 , ex 6302 60 00 20 Bed linen, other than knitted or crocheted 6302 21 00 , 6302 22 90 , 6302 29 90 , 6302 31 00 , 6302 32 90 , 6302 39 90 22 Yarn of staple or waste synthetic fibres, not put up for retail sale 5508 10 10 , 5509 11 00 , 5509 12 00 , 5509 21 00 , 5509 22 00 , 5509 31 00 , 5509 32 00 , 5509 41 00 , 5509 42 00 , 5509 51 00 , 5509 52 00 , 5509 53 00 , 5509 59 00 , 5509 61 00 , 5509 62 00 , 5509 69 00 , 5509 91 00 , 5509 92 00 , 5509 99 00 22 a) Of which: acrylic ex 5508 10 10 , 5509 31 00 , 5509 32 00 , 5509 61 00 , 5509 62 00 , 5509 69 00 23 Yarn of staple or waste artificial fibres, not put up for retail sale 5508 20 10 , 5510 11 00 , 5510 12 00 , 5510 20 00 , 5510 30 00 , 5510 90 00 32 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics) and tufted textile surfaces, of wool, of cotton or of man-made textile fibres 5801 10 00 , 5801 21 00 , 5801 22 00 , 5801 23 00 , 5801 26 00 , 5801 27 00 , 5801 31 00 , 5801 32 00 , 5801 33 00 , 5801 36 00 , 5801 37 00 , 5802 20 00 , 5802 30 00 32 a) Of which: cotton corduroy 5801 22 00 39 Table linen, toilet linen and kitchen linen, other than knitted or crocheted, other than of terry towelling or a similar terry fabrics of cotton 6302 51 00 , 6302 53 90 , ex 6302 59 90 , 6302 91 00 , 6302 93 90 , ex 6302 99 90 GROUP II B 12 Pantyhose and tights, stockings, understockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, other than for babies, including stockings for varicose veins, other than products of category 70 24,3 pairs 41 ex 6115 10 10 , 6115 10 90 , 6115 22 00 , 6115 29 00 , 6115 30 11 , 6115 30 90 , 6115 94 00 , 6115 95 00 , 6115 96 10 , 6115 96 99 , 6115 99 00   13 Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, of cotton or of man-made fibres 17 59 6107 11 00 , 6107 12 00 , 6107 19 00 , 6108 21 00 , 6108 22 00 , 6108 29 00 , ex 6212 10 10 , ex 9619 00 50   14 Men's or boys' woven overcoats, raincoats and other coats, cloaks and capes, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21) 0,72 1389 6201 11 00 , ex 6201 12 10 , ex 6201 12 90 , ex 6201 13 10 , ex 6201 13 90 , 6210 20 00   15 Women's or girls' woven overcoats, raincoats and other coats, cloaks and capes; jackets and blazers, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21) 0,84 1190 6202 11 00 , ex 6202 12 10 , ex 6202 12 90 , ex 6202 13 10 , ex 6202 13 90 , 6204 31 00 , 6204 32 90 , 6204 33 90 , 6204 39 19 , 6210 30 00   16 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits; men's or boys' track suits with lining, with an outer shell of a single identical fabric, of cotton or of man-made fibres 0,80 1250 6203 11 00 , 6203 12 00 , 6203 19 10 , 6203 19 30 , 6203 22 80 , 6203 23 80 , 6203 29 18 , 6203 29 30 , 6211 32 31 , 6211 33 31   17 Men's or boys' jackets or blazers, other than knitted or crocheted, of wool, of cotton or of man-made fibres 1,43 700 6203 31 00 , 6203 32 90 , 6203 33 90 , 6203 39 19   18 Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted 6207 11 00 , 6207 19 00 , 6207 21 00 , 6207 22 00 , 6207 29 00 , 6207 91 00 , 6207 99 10 , 6207 99 90 Women's or girls' singlets and other vests, slips, petticoats, briefs, panties, night-dresses, pyjamas, nÃ ©gligees, bathrobes, dressing gowns and similar articles, other than knitted or crocheted 6208 11 00 , 6208 19 00 , 6208 21 00 , 6208 22 00 , 6208 29 00 , 6208 91 00 , 6208 92 00 , 6208 99 00 , ex 6212 10 10 , ex 9619 00 50 19 Handkerchiefs, other than knitted or crocheted 59 17 6213 20 00 , ex 6213 90 00   21 Parkas; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or of man-made fibres; upper parts of tracksuits with lining, other than category 16 or 29, of cotton or of man-made fibres 2,3 435 ex 6201 12 10 , ex 6201 12 90 , ex 6201 13 10 , ex 6201 13 90 , 6201 91 00 , 6201 92 00 , 6201 93 00 , ex 6202 12 10 , ex 6202 12 90 , ex 6202 13 10 , ex 6202 13 90 , 6202 91 00 , 6202 92 00 , 6202 93 00 , 6211 32 41 , 6211 33 41 , 6211 42 41 , 6211 43 41   24 Men's or boys' nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted 3,9 257 6107 21 00 , 6107 22 00 , 6107 29 00 , 6107 91 00 , ex 6107 99 00   Women's or girls' night-dresses, pyjamas, nÃ ©gligees, bathrobes, dressing gowns and similar articles, knitted or crocheted   6108 31 00 , 6108 32 00 , 6108 39 00 , 6108 91 00 , 6108 92 00 , ex 6108 99 00   26 Women's or girls' dresses, of wool, of cotton or of man-made fibres 3,1 323 6104 41 00 , 6104 42 00 , 6104 43 00 , 6104 44 00 , 6204 41 00 , 6204 42 00 , 6204 43 00 , 6204 44 00   27 Women's or girls' skirts, including divided skirts 2,6 385 6104 51 00 , 6104 52 00 , 6104 53 00 , 6104 59 00 , 6204 51 00 , 6204 52 00 , 6204 53 00 , 6204 59 10   28 Trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted, of wool, of cotton or of man-made fibres 1,61 620 6103 41 00 , 6103 42 00 , 6103 43 00 , ex 6103 49 00 , 6104 61 00 , 6104 62 00 , 6104 63 00 , ex 6104 69 00   29 Women's or girls' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits; women's or girls' track suits with lining, with an outer shell of an identical fabric, of cotton or of man-made fibres 1,37 730 6204 11 00 , 6204 12 00 , 6204 13 00 , 6204 19 10 , 6204 21 00 , 6204 22 80 , 6204 23 80 , 6204 29 18 , 6211 42 31 , 6211 43 31   31 BrassiÃ ¨res, woven, knitted or crocheted 18,2 55 ex 6212 10 10 , 6212 10 90   68 Babies' garments and clothing accessories, excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes, other than knitted or crocheted, of category 88 6111 90 19 , 6111 20 90 , 6111 30 90 , ex 6111 90 90 , ex 6209 90 10 , ex 6209 20 00 , ex 6209 30 00 , ex 6209 90 90 , ex 9619 00 50 73 Track suits of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres 1,67 600 6112 11 00 , 6112 12 00 , 6112 19 00   76 Men's or boys' industrial or occupational clothing, other than knitted or crocheted 6203 22 10 , 6203 23 10 , 6203 29 11 , 6203 32 10 , 6203 33 10 , 6203 39 11 , 6203 42 11 , 6203 42 51 , 6203 43 11 , 6203 43 31 , 6203 49 11 , 6203 49 31 , 6211 32 10 , 6211 33 10 Women's or girls' aprons, smock overalls and other industrial or occupational clothing, other than knitted or crocheted 6204 22 10 , 6204 23 10 , 6204 29 11 , 6204 32 10 , 6204 33 10 , 6204 39 11 , 6204 62 11 , 6204 62 51 , 6204 63 11 , 6204 63 31 , 6204 69 11 , 6204 69 31 , 6211 42 10 , 6211 43 10 77 Ski suits, other than knitted or crocheted ex 6211 20 00 78 Garments, other than knitted or crocheted, excluding garments of categories 6, 7, 8, 14, 15, 16, 17, 18, 21, 26, 27, 29, 68, 72, 76 and 77 6203 41 30 , 6203 42 59 , 6203 43 39 , 6203 49 39 , 6204 61 85 , 6204 62 59 , 6204 62 90 , 6204 63 39 , 6204 63 90 , 6204 69 39 , 6204 69 50 , 6210 40 00 , 6210 50 00 , 6211 32 90 , 6211 33 90 , ex 6211 39 00 , 6211 42 90 , 6211 43 90 , ex 6211 49 00 , ex 9619 00 50 83 Overcoats, jackets, blazers and other garments, including ski suits, knitted or crocheted, excluding garments of categories 4, 5, 7, 13, 24, 26, 27, 28, 68, 69, 72, 73, 74, 75 ex 6101 90 20 , 6101 20 10 , 6101 30 10 , 6102 10 10 , 6102 20 10 , 6102 30 10 , 6103 31 00 , 6103 32 00 , 6103 33 00 , ex 6103 39 00 , 6104 31 00 , 6104 32 00 , 6104 33 00 , ex 6104 39 00 , 6112 20 00 , 6113 00 90 , 6114 20 00 , 6114 30 00 , ex 6114 90 00 , ex 9619 00 50 GROUP III A 33 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene, less than 3 m wide 5407 20 11 Sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like 6305 32 19 , 6305 33 90 34 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene, 3 m or more wide 5407 20 19 35 Woven fabrics of synthetic filaments, other than those for tyres of category 114 5407 10 00 , 5407 20 90 , 5407 30 00 , 5407 41 00 , 5407 42 00 , 5407 43 00 , 5407 44 00 , 5407 51 00 , 5407 52 00 , 5407 53 00 , 5407 54 00 , 5407 61 10 , 5407 61 30 , 5407 61 50 , 5407 61 90 , 5407 69 10 , 5407 69 90 , 5407 71 00 , 5407 72 00 , 5407 73 00 , 5407 74 00 , 5407 81 00 , 5407 82 00 , 5407 83 00 , 5407 84 00 , 5407 91 00 , 5407 92 00 , 5407 93 00 , 5407 94 00 , ex 5811 00 00 , ex 5905 00 70 35 a) Of which: other than unbleached or bleached ex 5407 10 00 , ex 5407 20 90 , ex 5407 30 00 , 5407 42 00 , 5407 43 00 , 5407 44 00 , 5407 52 00 , 5407 53 00 , 5407 54 00 , 5407 61 30 , 5407 61 50 , 5407 61 90 , 5407 69 90 , 5407 72 00 , 5407 73 00 , 5407 74 00 , 5407 82 00 , 5407 83 00 , 5407 84 00 , 5407 92 00 , 5407 93 00 , 5407 94 00 , ex 5811 00 00 , ex 5905 00 70 36 Woven fabrics of artificial filaments, other than those for tyres of category 114 5408 10 00 , 5408 21 00 , 5408 22 10 , 5408 22 90 , 5408 23 00 , 5408 24 00 , 5408 31 00 , 5408 32 00 , 5408 33 00 , 5408 34 00 , ex 5811 00 00 , ex 5905 00 70 36 a) Of which: other than unbleached or bleached ex 5408 10 00 , 5408 22 10 , 5408 22 90 , 5408 23 00 , 5408 24 00 , 5408 32 00 , 5408 33 00 , 5408 34 00 , ex 5811 00 00 , ex 5905 00 70 37 Woven fabrics of artificial staple fibres 5516 11 00 , 5516 12 00 , 5516 13 00 , 5516 14 00 , 5516 21 00 , 5516 22 00 , 5516 23 10 , 5516 23 90 , 5516 24 00 , 5516 31 00 , 5516 32 00 , 5516 33 00 , 5516 34 00 , 5516 41 00 , 5516 42 00 , 5516 43 00 , 5516 44 00 , 5516 91 00 , 5516 92 00 , 5516 93 00 , 5516 94 00 , ex 5803 00 90 , ex 5905 00 70 37 a) Of which: other than unbleached or bleached 5516 12 00 , 5516 13 00 , 5516 14 00 , 5516 22 00 , 5516 23 10 , 5516 23 90 , 5516 24 00 , 5516 32 00 , 5516 33 00 , 5516 34 00 , 5516 42 00 , 5516 43 00 , 5516 44 00 , 5516 92 00 , 5516 93 00 , 5516 94 00 , ex 5803 00 90 , ex 5905 00 70 38 A Knitted or crocheted synthetic curtain fabric including net curtain fabric ex 6005 36 00 , ex 6005 37 00 , ex 6005 38 00 , ex 6005 39 00 , ex 6006 31 00 , ex 6006 32 00 , ex 6006 33 00 , ex 6006 34 00 38 B Net curtains, other than knitted or crocheted ex 6303 91 00 , ex 6303 92 90 , ex 6303 99 90 40 Woven curtains (including drapes, interior blinds, curtain and bed valances and other furnishing articles), other than knitted or crocheted, of wool, of cotton or of man-made fibres ex 6303 91 00 , ex 6303 92 90 , ex 6303 99 90 , 6304 19 10 , ex 6304 19 90 , 6304 92 00 , ex 6304 93 00 , ex 6304 99 00 41 Yarn of synthetic filament (continuous), not put up for retail sale, other than non textured single yarn untwisted or with a twist of not more than 50 turns/m 5401 10 12 , 5401 10 14 , 5401 10 16 , 5401 10 18 , 5402 11 00 , 5402 19 00 , 5402 20 00 , 5402 31 00 , 5402 32 00 , 5402 33 00 , 5402 34 00 , 5402 39 00 , 5402 44 00 , 5402 48 00 , 5402 49 00 , 5402 51 00 , 5402 52 00 , 5402 53 00 , 5402 59 00 , 5402 61 00 , 5402 62 00 , 5402 63 00 , 5402 69 00 , ex 5604 90 10 , ex 5604 90 90 42 Yarn of continuous man-made fibres, not put up for retail sale 5401 20 10 Yarn of artificial fibres; yarn of artificial filaments, not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns/m and single non textured yarn of cellulose acetate 5403 10 00 , 5403 32 00 , ex 5403 33 00 , 5403 39 00 , 5403 41 00 , 5403 42 00 , 5403 49 00 , ex 5604 90 10 43 Yarn of man-made filament, yarn of artificial staple fibres, cotton yarn, put up for retail sale 5204 20 00 , 5207 10 00 , 5207 90 00 , 5401 10 90 , 5401 20 90 , 5406 00 00 , 5508 20 90 , 5511 30 00 46 Carded or combed sheep's or lambs' wool or other fine animal hair 5105 10 00 , 5105 21 00 , 5105 29 00 , 5105 31 00 , 5105 39 00 47 Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale 5106 10 10 , 5106 10 90 , 5106 20 10 , 5106 20 91 , 5106 20 99 , 5108 10 10 , 5108 10 90 48 Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale 5107 10 10 , 5107 10 90 , 5107 20 10 , 5107 20 30 , 5107 20 51 , 5107 20 59 , 5107 20 91 , 5107 20 99 , 5108 20 10 , 5108 20 90 49 Yarn of sheep's or lambs' wool or of combed fine animal hair, put up for retail sale 5109 10 10 , 5109 10 90 , 5109 90 00 50 Woven fabrics of sheep's or lambs' wool or of fine animal hair 5111 11 00 , 5111 19 00 , 5111 20 00 , 5111 30 10 , 5111 30 80 , 5111 90 10 , 5111 90 91 , 5111 90 98 , 5112 11 00 , 5112 19 00 , 5112 20 00 , 5112 30 10 , 5112 30 80 , 5112 90 10 , 5112 90 91 , 5112 90 98 51 Cotton, carded or combed 5203 00 00 53 Cotton gauze 5803 00 10 54 Artificial staple fibres, including waste, carded, combed or otherwise processed for spinning 5507 00 00 55 Synthetic staple fibres, including waste, carded, combed or otherwise processed for spinning 5506 10 00 , 5506 20 00 , 5506 40 00 , 5506 90 00 56 Yarn of synthetic staple fibres (including waste), put up for retail sale 5508 10 90 , 5511 10 00 , 5511 20 00 58 Carpets, carpentines and rugs, knotted (made up or not) 5701 10 10 , 5701 10 90 , 5701 90 10 , 5701 90 90 59 Carpets and other textile floor coverings, other than the carpets of category 58 5702 10 00 , 5702 31 10 , 5702 31 80 , 5702 32 00 , ex 5702 39 00 , 5702 41 10 , 5702 41 90 , 5702 42 00 , ex 5702 49 00 , 5702 50 10 , 5702 50 31 , 5702 50 39 , ex 5702 50 90 , 5702 91 00 , 5702 92 10 , 5702 92 90 , ex 5702 99 00 , 5703 10 00 , 5703 20 12 , 5703 20 18 , 5703 20 92 , 5703 20 98 , 5703 30 12 , 5703 30 18 , 5703 30 82 , 5703 30 88 , 5703 90 20 , 5703 90 80 , 5704 10 00 , 5704 20 00 , 5704 90 00 , 5705 00 30 , ex 5705 00 80 60 Tapestries, hand-made, of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needlework tapestries (e.g. petit point and cross stitch) made in panels and the like by hand 5805 00 00 61 Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft, assembled by means of an adhesive, other than labels and similar articles of category 62 Elastic fabrics and trimmings (not knitted or crocheted), made from textile materials assembled from rubber thread ex 5806 10 00 , 5806 20 00 , 5806 31 00 , 5806 32 10 , 5806 32 90 , 5806 39 00 , 5806 40 00 62 Chenille yarn (including flock chenille yarn), gimped yarn (other than metallised yarn and gimped horsehair yarn) 5606 00 91 , 5606 00 99 Tulle and other net fabrics but not including woven, knitted or crocheted fabrics, hand or mechanically-made lace, in the piece, in strips or in motifs 5804 10 10 , 5804 10 90 , 5804 21 00 , 5804 29 00 , 5804 30 00 Labels, badges and the like of textile materials, not embroidered, in the piece, in strips or cut to shape or size, woven 5807 10 10 , 5807 10 90 Braids and ornamental trimmings in the piece; tassels, pompons and the like 5808 10 00 , 5808 90 00 Embroidery, in the piece, in strips or in motifs 5810 10 10 , 5810 10 90 , 5810 91 10 , 5810 91 90 , 5810 92 10 , 5810 92 90 , 5810 99 10 , 5810 99 90 63 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more elastomeric yarn and knitted or crocheted fabrics containing by weight 5 % or more of rubber thread 5906 91 00 , ex 6002 40 00 , 6002 90 00 , ex 6004 10 00 , 6004 90 00 Raschel lace and long-pile fabric of synthetic fibres ex 6001 10 00 , 6003 30 10 , ex 6005 36 00 , ex 6005 37 00 , ex 6005 38 00 , ex 6005 39 00 65 Knitted or crocheted fabric, other than those of categories 38 A and 63, of wool, of cotton or of man-made fibres 5606 00 10 , ex 6001 10 00 , 6001 21 00 , 6001 22 00 , ex 6001 29 00 , 6001 91 00 , 6001 92 00 , ex 6001 99 00 , ex 6002 40 00 , 6003 10 00 , 6003 20 00 , 6003 30 90 , 6003 40 00 , ex 6004 10 00 , 6005 90 10 , 6005 21 00 , 6005 22 00 , 6005 23 00 , 6005 24 00 , 6005 35 00 , ex 6005 36 00 , ex 6005 37 00 , ex 6005 38 00 , ex 6005 39 00 , 6005 41 00 , 6005 42 00 , 6005 43 00 , 6005 44 00 , 6006 10 00 , 6006 21 00 , 6006 22 00 , 6006 23 00 , 6006 24 00 , ex 6006 31 00 , ex 6006 32 00 , ex 6006 33 00 , ex 6006 34 00 , 6006 41 00 , 6006 42 00 , 6006 43 00 , 6006 44 00 66 Travelling rugs and blankets, other than knitted or crocheted, of wool, of cotton or of man-made fibres 6301 10 00 , 6301 20 90 , 6301 30 90 , ex 6301 40 90 , ex 6301 90 90 GROUP III B 10 Gloves, mittens and mitts, knitted or crocheted 17 pairs 59 6111 90 11 , 6111 20 10 , 6111 30 10 , ex 6111 90 90 , 6116 10 20 , 6116 10 80 , 6116 91 00 , 6116 92 00 , 6116 93 00 , 6116 99 00 67 Knitted or crocheted clothing accessories other than for babies; household linen of all kinds, knitted or crocheted; curtains (including drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted; knitted or crocheted blankets and travelling rugs, other knitted or crocheted articles including parts of garments or of clothing accessories 5807 90 90 , 6113 00 10 , 6117 10 00 , 6117 80 10 , 6117 80 80 , 6117 90 00 , 6301 20 10 , 6301 30 10 , 6301 40 10 , 6301 90 10 , 6302 10 00 , 6302 40 00 , ex 6302 60 00 , 6303 12 00 , 6303 19 00 , 6304 11 00 , 6304 20 00 , 6304 91 00 , ex 6305 20 00 , 6305 32 11 , ex 6305 32 90 , 6305 33 10 , ex 6305 39 00 , ex 6305 90 00 , 6307 10 10 , 6307 90 10 , ex 9619 00 40 , ex 9619 00 50 67 a) Of which: sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip 6305 32 11 , 6305 33 10 69 Women's and girls' slips and petticoats, knitted or crocheted 7,8 128 6108 11 00 , 6108 19 00 70 Pantyhose and tights of synthetic fibres, measuring per single yarn less than 67 decitex (6,7 tex) 30,4 pairs 33 ex 6115 10 10 , 6115 21 00 , 6115 30 19 Women's full length hosiery of synthetic fibres ex 6115 10 10 , 6115 96 91 72 Swimwear, of wool, of cotton or of man-made fibres 9,7 103 6112 31 10 , 6112 31 90 , 6112 39 10 , 6112 39 90 , 6112 41 10 , 6112 41 90 , 6112 49 10 , 6112 49 90 , 6211 11 00 , 6211 12 00 74 Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suits 1,54 650 6104 13 00 , 6104 19 20 , ex 6104 19 90 , 6104 22 00 , 6104 23 00 , 6104 29 10 , ex 6104 29 90 75 Men's or boys' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suits 0,80 1 250 6103 10 10 , 6103 10 90 , 6103 22 00 , 6103 23 00 , 6103 29 00 84 Shawls, scarves, mufflers, mantillas, veils and the like other than knitted or crocheted, of wool, of cotton or of man-made fibres 6214 20 00 , 6214 30 00 , 6214 40 00 , ex 6214 90 00 85 Ties, bow ties and cravats other than knitted or crocheted, of wool, of cotton or of man-made fibres 17,9 56 6215 20 00 , 6215 90 00 86 Corsets, corset-belts, suspender belts, braces, suspenders, garters and the like, and parts thereof, whether or not knitted or crocheted 8,8 114 6212 20 00 , 6212 30 00 , 6212 90 00 87 Gloves, mittens and mitts, not knitted or crocheted ex 6209 90 10 , ex 6209 20 00 , ex 6209 30 00 , ex 6209 90 90 , 6216 00 00 88 Stockings, socks and sockettes, not knitted or crocheted; other clothing accessories, parts of garments or of clothing accessories other than for babies, other than knitted or crocheted ex 6209 90 10 , ex 6209 20 00 , ex 6209 30 00 , ex 6209 90 90 , 6217 10 00 , 6217 90 00 90 Twine, cordage, ropes and cables of synthetic fibres, plaited or not 5607 41 00 , 5607 49 11 , 5607 49 19 , 5607 49 90 , 5607 50 11 , 5607 50 19 , 5607 50 30 , 5607 50 90 91 Tents 6306 22 00 , 6306 29 00 93 Sacks and bags, of a kind used for the packing of goods, of woven fabrics, other than made from polyethylene or polypropylene strip ex 6305 20 00 , ex 6305 32 90 , ex 6305 39 00 94 Wadding of textile materials and articles thereof; textile fibres not exceeding 5 mm in length (flock), textile dust and mill neps 5601 21 10 , 5601 21 90 , 5601 22 10 , 5601 22 90 , 5601 29 00 , 5601 30 00 , 9619 00 30 95 Felt and articles thereof, whether or not impregnated or coated, other than floor coverings 5602 10 19 , 5602 10 31 , ex 5602 10 38 , 5602 10 90 , 5602 21 00 , ex 5602 29 00 , 5602 90 00 , ex 5807 90 10 , ex 5905 00 70 , 6210 10 10 , 6307 90 91 96 Non-woven fabrics and articles of such fabrics, whether or not impregnated, coated, covered or laminated 5603 11 10 , 5603 11 90 , 5603 12 10 , 5603 12 90 , 5603 13 10 , 5603 13 90 , 5603 14 10 , 5603 14 90 , 5603 91 10 , 5603 91 90 , 5603 92 10 , 5603 92 90 , 5603 93 10 , 5603 93 90 , 5603 94 10 , 5603 94 90 , ex 5807 90 10 , ex 5905 00 70 , 6210 10 92 , 6210 10 98 , ex 6301 40 90 , ex 6301 90 90 , 6302 22 10 , 6302 32 10 , 6302 53 10 , 6302 93 10 , 6303 92 10 , 6303 99 10 , ex 6304 19 90 , ex 6304 93 00 , ex 6304 99 00 , ex 6305 32 90 , ex 6305 39 00 , 6307 10 30 , 6307 90 92 , ex 6307 90 98 , ex 9619 00 40 , ex 9619 00 50 97 Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope 5608 11 20 , 5608 11 80 , 5608 19 11 , 5608 19 19 , 5608 19 30 , 5608 19 90 , 5608 90 00 98 Other articles made from yarn, twine, cordage, cables or rope, other than textile fabrics, articles made from such fabrics and articles of category 97 5609 00 00 , 5905 00 10 99 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations 5901 10 00 , 5901 90 00 Linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape 5904 10 00 , 5904 90 00 Rubberised textile fabric, not knitted or crocheted, excluding those for tyres 5906 10 00 , 5906 99 10 , 5906 99 90 Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio back-cloths, other than of category 100 5907 00 00 100 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 5903 10 10 , 5903 10 90 , 5903 20 10 , 5903 20 90 , 5903 90 10 , 5903 90 91 , 5903 90 99 101 Twine, cordage, ropes and cables, plaited or not, other than of synthetic fibres ex 5607 90 90 109 Tarpaulins, sails, awnings and sunblinds 6306 12 00 , 6306 19 00 , 6306 30 00 110 Woven pneumatic mattresses 6306 40 00 111 Camping goods, woven, other than pneumatic mattresses and tents 6306 90 00 112 Other made up textile articles, woven, excluding those of categories 113 and 114 6307 20 00 , ex 6307 90 98 113 Floor cloths, dish cloths and dusters, other than knitted or crocheted 6307 10 90 114 Woven fabrics and articles for technical uses 5902 10 10 , 5902 10 90 , 5902 20 10 , 5902 20 90 , 5902 90 10 , 5902 90 90 , 5908 00 00 , 5909 00 10 , 5909 00 90 , 5910 00 00 , 5911 10 00 , ex 5911 20 00 , 5911 31 11 , 5911 31 19 , 5911 31 90 , 5911 32 11 , 5911 32 19 , 5911 32 90 , 5911 40 00 , 5911 90 10 , 5911 90 91 , 5911 90 99 GROUP IV 115 Flax or ramie yarn 5306 10 10 , 5306 10 30 , 5306 10 50 , 5306 10 90 , 5306 20 10 , 5306 20 90 , 5308 90 12 , 5308 90 19 117 Woven fabrics of flax or of ramie 5309 11 10 , 5309 11 90 , 5309 19 00 , 5309 21 00 , 5309 29 00 , 5311 00 10 , ex 5803 00 90 , 5905 00 30 118 Table linen, toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted 6302 29 10 , 6302 39 20 , 6302 59 10 , ex 6302 59 90 , 6302 99 10 , ex 6302 99 90 120 Curtains (including drapes), interior blinds, curtains and bed valances and other furnishing articles, not knitted or crocheted, of flax or ramie ex 6303 99 90 , 6304 19 30 , ex 6304 99 00 121 Twine, cordage, ropes and cables, plaited or not, of flax or ramie ex 5607 90 90 122 Sacks and bags, of a kind used for the packing of goods, used, of flax, other than knitted or crocheted ex 6305 90 00 123 Woven pile fabrics and chenille fabrics of flax or ramie, other than narrow woven fabrics 5801 90 10 , ex 5801 90 90 Shawls, scarves, mufflers, mantillas, veils and the like, of flax or ramie, other than knitted or crocheted ex 6214 90 00 GROUP V 124 Synthetic staple fibres 5501 10 00 , 5501 20 00 , 5501 30 00 , 5501 40 00 , 5501 90 00 , 5503 11 00 , 5503 19 00 , 5503 20 00 , 5503 30 00 , 5503 40 00 , 5503 90 00 , 5505 10 10 , 5505 10 30 , 5505 10 50 , 5505 10 70 , 5505 10 90 125 A Synthetic filament yarn (continuous) not put up for retail sale, other than yarn of category 41 5402 45 00 , 5402 46 00 , 5402 47 00 125 B Monofilament, strip (artificial straw and the like) and imitation catgut of synthetic materials 5404 11 00 , 5404 12 00 , 5404 19 00 , 5404 90 10 , 5404 90 90 , ex 5604 90 10 , ex 5604 90 90 126 Artificial staple fibres 5502 10 00 , 5502 90 00 , 5504 10 00 , 5504 90 00 , 5505 20 00 127 A Yarn of artificial filaments (continuous) not put up for retail sale, other than yarn of category 42 5403 31 00 , ex 5403 32 00 , ex 5403 33 00 127 B Monofilament, strip (artificial straw and the like) and imitation catgut of artificial textile materials 5405 00 00 , ex 5604 90 90 128 Coarse animal hair, carded or combed 5105 40 00 129 Yarn of coarse animal hair or of horsehair 5110 00 00 130 A Silk yarn other than yarn spun from silk waste 5004 00 10 , 5004 00 90 , 5006 00 10 130 B Silk yarn other than of category 130 A; silk-worm gut 5005 00 10 , 5005 00 90 , 5006 00 90 , ex 5604 90 90 131 Yarn of other vegetable textile fibres 5308 90 90 132 Paper yarn 5308 90 50 133 Yarn of true hemp 5308 20 10 , 5308 20 90 134 Metallised yarn 5605 00 00 135 Woven fabrics of coarse animal hair or of horse hair 5113 00 00 136 Woven fabrics of silk or of silk waste 5007 10 00 , 5007 20 11 , 5007 20 19 , 5007 20 21 , 5007 20 31 , 5007 20 39 , 5007 20 41 , 5007 20 51 , 5007 20 59 , 5007 20 61 , 5007 20 69 , 5007 20 71 , 5007 90 10 , 5007 90 30 , 5007 90 50 , 5007 90 90 , 5803 00 30 , ex 5905 00 90 , ex 5911 20 00 137 Woven pile fabric and chenille fabrics and narrow woven fabrics of silk, or of silk waste ex 5801 90 90 , ex 5806 10 00 138 Woven fabrics of paper yarn and other textile fibres other than of ramie 5311 00 90 , ex 5905 00 90 139 Woven fabrics of metal threads or of metallised yarn 5809 00 00 140 Knitted or crocheted fabric of textile material other than wool or fine animal hair, cotton or man-made fibres ex 6001 10 00 , ex 6001 29 00 , ex 6001 99 00 , 6003 90 00 , 6005 90 90 , 6006 90 00 141 Travelling rugs and blankets of textile material other than wool or fine animal hair, cotton or man-made fibres ex 6301 90 90 142 Carpets and other textile floor coverings of sisal, of other fibres of the agave family or the Manila hemp ex 5702 39 00 , ex 5702 49 00 , ex 5702 50 90 , ex 5702 99 00 , ex 5705 00 80 144 Felt of coarse animal hair ex 5602 10 38 , ex 5602 29 00 145 Twine, cordage, ropes and cables plaited or not abaca (Manila hemp) or of true hemp ex 5607 90 20 , ex 5607 90 90 146 A Binder or baler twine for agricultural machines, of sisal or other fibres of the agave family ex 5607 21 00 146 B Twine, cordage, ropes and cables of sisal or other fibres of the agave family, other than the products of category 146 A ex 5607 21 00 , 5607 29 00 146 C Twine, cordage, ropes and cables, whether or not plaited or braided, of jute or of other textile bast fibres of heading No 5303 ex 5607 90 20 147 Silk waste (including cocoons unsuitable for reeling), yarn waste and garneted stock, other than not carded or combed ex 5003 00 00 148 A Yarn of jute or of other textile bast fibres of heading No 5303 5307 10 00 , 5307 20 00 148 B Coir yarn 5308 10 00 149 Woven fabrics of jute or of other textile bast fibres of a width of more than 150 cm 5310 10 90 , ex 5310 90 00 150 Woven fabrics of jute or of other textile bast fibres of a width of not more than 150 cm; sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres, other than used 5310 10 10 , ex 5310 90 00 , 5905 00 50 , 6305 10 90 151 A Floor coverings of coconut fibres (coir) 5702 20 00 151 B Carpets and other textile floor coverings, of jute or of other textile bast fibres, other than tufted or flocked ex 5702 39 00 , ex 5702 49 00 , ex 5702 50 90 , ex 5702 99 00 152 Needle loom felt of jute or of other textile bast fibres not impregnated or coated, other than floor coverings 5602 10 11 153 Used sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres of heading No 5303 6305 10 10 154 Silkworm cocoons suitable for reeling 5001 00 00 Raw silk (not thrown) 5002 00 00 Silk waste (including cocoons unsuitable for reeling), yarn waste and garnetted stock, not carded or combed ex 5003 00 00 Wool not carded or combed 5101 11 00 , 5101 19 00 , 5101 21 00 , 5101 29 00 , 5101 30 00 Fine or coarse animal hair, not carded or combed 5102 11 00 , 5102 19 10 , 5102 19 30 , 5102 19 40 , 5102 19 90 , 5102 20 00 Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garneted stock 5103 10 10 , 5103 10 90 , 5103 20 00 , 5103 30 00 Garneted stock of wool or of fine or coarse animal hair 5104 00 00 Flax, raw or processed but not spun: flax tow and waste (including yarn waste and garneted stock) 5301 10 00 , 5301 21 00 , 5301 29 00 , 5301 30 00 Ramie and other vegetable textile fibres, raw or processed but not spun: tow, noils and waste, other than coir and abaca 5305 00 00 Cotton, not carded nor combed 5201 00 10 , 5201 00 90 Cotton waste (including yarn waste and garneted stock) 5202 10 00 , 5202 91 00 , 5202 99 00 True hemp (Cannabis sativa L.), raw or processed but not spun: tow and waste of true hemp (including yarn waste and garneted stock) 5302 10 00 , 5302 90 00 Abaca (Manila hemp or Musa Textilis Nee), raw or processed but not spun: tow and waste of abaca (including yarn waste and garneted stock) 5305 00 00 Jute or other textile bast fibres (excl. flax, true hemp and ramie), raw or processed but not spun: tow and waste of jute or other textile bast fibres (including yarn waste and garneted stock) 5303 10 00 , 5303 90 00 Other vegetable textile fibres, raw or processed but not spun: tow and waste of such fibres (including yarn waste and garneted stock) 5305 00 00 156 Blouses and pullovers knitted or crocheted of silk or silk waste for women and girls 6106 90 30 , ex 6110 90 90 157 Garments, knitted or crocheted, other than those of categories 1 to 123 and 156 ex 6101 90 20 , ex 6101 90 80 , 6102 90 10 , 6102 90 90 , ex 6103 39 00 , ex 6103 49 00 , ex 6104 19 90 , ex 6104 29 90 , ex 6104 39 00 , 6104 49 00 , ex 6104 69 00 , 6106 90 50 , 6106 90 90 , ex 6107 99 00 , ex 6108 99 00 , 6110 90 10 , ex 6110 90 90 , ex 6111 90 90 , ex 6114 90 00 159 Dresses, blouses and shirt-blouses, not knitted or crocheted, of silk or silk waste 6204 49 10 , 6206 10 00 Shawls, scarves, mufflers, mantillas, veils and the like, not knitted or crocheted, of silk or silk waste 6214 10 00 Ties, bow ties and cravats of silk or silk waste 6215 10 00 160 Handkerchiefs of silk or silk waste ex 6213 90 00 161 Garments, not knitted or crocheted, other than those of categories 1 to 123 and category 159 6201 19 00 , 6201 99 00 , 6202 19 00 , 6202 99 00 , 6203 19 90 , 6203 29 90 , 6203 39 90 , 6203 49 90 , 6204 19 90 , 6204 29 90 , 6204 39 90 , 6204 49 90 , 6204 59 90 , 6204 69 90 , 6205 90 10 , ex 6205 90 80 , 6206 90 10 , 6206 90 90 , ex 6211 20 00 , ex 6211 39 00 , ex 6211 49 00 , ex 9619 00 50 163 Gauze and articles of gauze put up in forms or packings for retail sale 3005 90 31